Title: To John Adams from the Comte de Sarsfield, 6 March 1786
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


     
      Paris 6 mars 1786
     
     Si Javois Seu le voyage de Mr Jefferson, Je lui aurois remis quelques memoires curieux pour Vous. vous Savez que Je pense que vous autres Gens de l’autre monde ne Sauriez trop etudier le notre afin de Connoitre nos maux Et vous en preserver Sans quoy Vous ne Vaudrez pas mieux que nous dans quelque tems. Ily a un memoire de Mr du Paty qui vaut dans Son Genre les lettres de M Stuart au Ld Mansfield Et qui Est infiniment Curieux pour ceux qui Seroient bien aise de connoitre les vûes de notre barbare Jurisprudence Criminelle.
     Je le repete, Etudiez nous pour vous mettre En etat d’Eviter nos maux, vous ne Sauriez commencer trop tot. Voilá un de mes Hobby Horses Et Il est bien Sensé. J’en ai plusieurs. Je veux par Exemple que vous buviez a ma Santé avec M Jefferson Et que Madame et Mademoiselle Adams vous repondent.
     Nous avons icy un tems de Chien. dans ce moment cy Il tombe de la neige qui ne m’empechera Cependant pas d aller a pied a la Chaussée d Antin; savez vous ou Cest? Il y a envirôn 4 milles mais Il faut faire de l’exercîse.
     si M Jefferson ne vous a pas porté ce memoire de M du Pati, Mandez le moy quand Vous aurez le tems de m’ecrire Et Je vous l’enverrai.
     Voicy une lettre bien courte pour lui faire passer la Mer Mais Ily avoit long tems que Je ne vous avois donné de mes nouvelles.
     Une meilleure Education Est Sans doute la premiere mesure a prendre pour Assurer la prosperité de vos nations mais ce n’est pas Assez. Il faut une deffense Entre les mains de tout le monde Contre lamour du pouvoir dans les riches, Et l’amour du desordre dans les

pauvres; contre leloquence qui Egare, la corruption qui Seduit, la pauvreté qui rend indifferent a tout Excepté a ce qui Satisfait au moment present, le libertinage qui a les memes Effets &c. Arrangez Vos loix pour le tems ou votre population Sera Complette, elles Seront bonnes pour votre Situation presente Et pour la future; au lieu que celles qui ne Seront que Suffisantes pour ce moment cy, laisseront la porte ouverte a tous les maux que l’on peut craindre. n’oubliez Jamais qu’en Politique Il y a bien peu de verité absolue Et que ce qui Convient aujourd huy ne conviendra pas demain.
     Adieu my dear friend forever your &ca
     
     TRANSLATION
     
      Paris, 6 March 1786
     
     If I had known about Mr. Jefferson’s trip, I would have had him transmit a few curious reports to you. You know I believe that you people of the other caste can hardly study ours too much in order to know our wrongs and to protect yourselves from them, failing which, in a short while, you would not be worth more than us. There is a memoir from Mr. Dupaty as worthy as the letters of Mr. Stuart and Lord Mansfield and which is exceedingly curious for those who should wish to know the views of our barbarous criminal jurisprudence.
     I reiterate, study us to be prepared to avoid our ills; you cannot begin too soon. This is one of my hobby horses and it makes good sense. I have several. For example, I wish that you would drink to my health with Mr. Jefferson and that Mrs. and Miss Adams would reciprocate with you.
     We are experiencing harsh weather here. At this moment snow is falling, which nevertheless will not keep me from going to the Chaussée-d’Antin on foot. Do you know where it is? It is about four miles from here, but one needs to exercise.
     If Mr. Jefferson did not bring you the memoir from Mr. Dupaty, let me know when you have the time to write me and I will send it to you.
     This is quite a short letter to cross the sea but it had been a long while since I had given you any news of me.
     A better education is without a doubt the first step to take in order to guarantee the prosperity of your nations but it is not enough. There needs be a defense within the reach of all against the love of power among the rich, and the love of disorder among the poor; against eloquence which leads astray, corruption which seduces, poverty which renders one indifferent to everything except that which brings satisfaction to the present moment, debauchery which has the same effects, etc. Structure your laws for the time when your population will be complete, they will be good for the present situation and for the future; instead of those which would be but

sufficient for now and would leave the door open to all the evils to be feared. Never forget that in politics there is very little absolute truth and that that which is suitable today will not suit tomorrow.
     Adieu my dear friend forever your etc.
    